Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed November 21, 2021, has been entered and carefully considered.  Claims 1-11 are currently pending. 
The terminal disclaimer filed November 05, 2021 has been considered and approved.

                                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 18, 2021 and February 24, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Note 35 USC § 112 - "Means Plus Function”
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
                The following claim limitations, of claim 1, “unit for measuring and unit for determining. Examiner noted that Specification discloses in Fig. 6, unit for measuring 630 and unit for determining element 640 (processing circuitry 610), reciting sufficient structure to achieve the functions or being preceded by a structural modifier. Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-9 been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claims so that it will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim limitations recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-11 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Tenny et al. (US 8,634,313 B2) in view of Cai et al. (US 2009/0161654 A1).
Regarding claim 1, Tenny discloses a base station for determining an uplink transmission timing correction for communication in a telecommunication system in which aggregation of component carriers is applied, the base station comprising (Col. 4 lines 59-63, col. 8, 30-33 discloses carriers are grouped into timing groups with the similar timing information wherein signaling for timings synchronization takes place on a per group bases (Aggregation of component carriers)): 
a receiver for receiving an uplink (UL) signal on a selected UL component carrier from a user equipment (Col. 3, lines 40-42, Col. 17, lines 53-56 discloses the receiving component  (Receiver) is configured to receive an uplink communication via the uplink group of carriers); 
and for determining for which UL component carriers used by the user equipment the determined timing correction is valid (Col. 4, lines 59-63, Col. 8, lines 30-33, Col. 12, lines 20-41, Col. 15, lines 7-14, 42-44, discloses timing offset can be assigned to “an uplink group subset” including multiple uplink groups from “the plurality of uplink groups” configured in the system. The base station determines the uplink group subset to which the timing offset is valid. Each uplink group within the uplink group subset includes at least one carrier with a radio resource assigned to the wireless terminal. In another embodiment, the plurality of uplink groups comprise a set of uplink groups in which each uplink group within the set of uplink groups includes at least one carrier with a radio resource assigned to the wireless terminal, wherein the uplink group subset is a subset of the set of uplink groups. The received timing message includes an indication of which of the uplink group of carriers are included in the uplink group subset, such message is transmitted to the terminal);
 and a transmitter for sending to the user equipment the timing correction and information indicating for which of the UL component carriers the timing correction is valid (Col. 4, lines 59-63, Col. 8, lines 30-33, Col. 12, lines 20-41, Col. 15, lines 7-14, 42-44, discloses timing offset can be assigned to “an uplink group subset” including multiple uplink groups from “the plurality of uplink groups” configured in the system. The base station determines the uplink group subset to which the timing offset is valid. Each uplink group within the uplink group subset includes at least one carrier with a radio resource assigned to the wireless terminal. In another embodiment, the plurality of uplink groups comprise a set of uplink groups in which each uplink group within the set of uplink groups includes at least one carrier with a radio resource assigned to the wireless terminal, wherein the uplink group subset is a subset of the set of uplink groups. The received timing message includes an indication of which of the uplink group of carriers are included in the as well as the propagation delay experienced by the UL signal (Col 10, lines 1-5 disclose it is noted that, if all carriers within a timing group are precisely aligned in both downlink and uplink timing, there is no ambiguity about what the "correct" timing alignment for a given UE should be. However, in the case of small differences between carrier transmission timing (e.g., due to cable delays), carriers with the same timing offset may nevertheless have different absolute timings. Thus Tenny discloses timing adjustment due to offset/delay and the timing message may be a timing advance command, and/or may comprise a vector encoded with timing adjustment values associated with the uplink group subset).
Tenny discloses the mechanism of timing offset and making timing adjustment according to timing offset. However, Cai discloses detailed disclosure of arrival timing and calculation/evaluation unit performs the measuring as disclosed below in Cai.  Tenny does not disclose the following limitation.
In an analogous art, Cai discloses a unit for determining a timing correction of the UL transmission timing based on the measured arrival time (Paragraphs 0027, 0029, 0031 disclose at block 263 the network access equipment 20 evaluates the time interval in which it expected to receive a timing reference signal instruction. If the network access equipment 20 determines that no timing reference signal instruction was received, then at block 267 the network access equipment will calculate an uplink timing alignment adjustment based upon the data received. The network access equipment calculates the timing adjustment (timing correction) by identifying the offset (arrival time) of a known data sequence received within the time interval (e.g., the a unit for measuring an arrival time of the UL signal (Paragraphs 0027-0031 disclose the network access equipment 20 (shown in FIG. 1) to calculate the uplink channel conditions by analyzing signals sent from the UE 10. One possible timing diagram of signals sent between the network access equipment 20 and the UE 10 is shown in FIG. 4. Network access equipment receives the message from the UE containing the uplink timing reference signal or uplink data), where the arrival time at the base station is influenced by a respective UL transmission timing used by the UE for the UL component carrier (Paragraphs 0027-0031 disclose the network access equipment 20 first receives the message. Then, at block 263 the network access equipment 20 evaluates the time interval in which it expected to receive a timing reference signal instruction. If the network access equipment 20 determines that no timing reference signal instruction was received, then at block 267 the network access equipment will calculate an uplink timing alignment adjustment based upon the data received).

Therefore, it would have been obvious to one of ordinary skill in the art to provide the technique of Cai to the system of Tenny to provide uplink timing synchronization in a wireless communication system. The uplink timing synchronization may be provided via a specific message sent from the user equipment to a network access device, or may be calculated based upon data received at the network access device from the user equipment (Abstract, Cai). 

Regarding claim 10, claim 10 comprises substantially similar limitations as claimed above in claim 1, claimed as a method performed by a base station. the method comprising: 
 the UL signal transmitted by a User Equipment (UE) on a selected UL component carrier (Col. 3, lines 40-42, Col. 17, lines 53-56) in an aggregation of component carriers configured for the UE (Col. 4 lines 59-63, col. 8, 30-33): 
and determining for which UL component carriers among the aggregation of component carriers the timing correction is valid (Col. 4, lines 59-63, Col. 8, lines 30-33, Col. 12, lines 20-41, Col. 15, lines 7-14, 42-44, discloses timing offset can be assigned to “an uplink group subset” including multiple uplink groups from “the plurality of uplink groups” configured in the system. The base station determines the uplink group subset to which the timing offset is valid. See details cited above in claim 1); 
and transmitting, via the transmitter, signaling indicating the timing correction and the UL component carriers for which the timing correction is valid (Col. 4, lines 59-63, Col. 8, lines 30-33, Col. 12, lines 20-41, Col. 15, lines 7-14, 42-44, discloses timing offset can be assigned to “an uplink group subset” including multiple uplink groups from “the plurality of uplink groups” configured in the system. The base station determines the uplink group subset to which the timing offset is valid. Each uplink group within the uplink group subset includes at least one carrier with a radio resource assigned to the wireless terminal. In another embodiment, the plurality of uplink groups comprise a set of uplink groups in which each uplink group within the set of uplink groups includes at least one carrier with a radio resource assigned to the wireless terminal, wherein the uplink group subset is a subset of the set of uplink groups. The received timing message includes an indication of which of the uplink group of carriers are included in the uplink group subset, such 
Tenny discloses the mechanism of timing offset and making timing adjustment according to timing offset. However, Cai discloses detailed disclosure of arrival timing and calculation/evaluation unit performs the measuring as disclosed below in Cai.  Tenny does not disclose the following limitation.
In an analogous art, Cai discloses determining a timing correction for the UL transmission timing (Paragraphs 0027, 0029, 0031 as explained above in claim 1) measuring an arrival time of an UL signal received via a receiver of the base station (Paragraphs 0027, 0029, 0031 as explained above in claim 1), the arrival time depending upon an UL transmission timing used by the UE for transmitting on the selected UL component carrier (Paragraphs 0027, 0029, 0031 disclose the network access equipment 20 first receives the message. Then, at block 263 the network access equipment 20 evaluates the time interval in which it expected to receive a timing reference signal instruction. If the network access equipment 20 determines that no timing reference signal instruction was received, then at block 267 the network access equipment will calculate an uplink timing alignment adjustment based upon the data received).

Therefore, it would have been obvious to one of ordinary skill in the art to provide the technique of Cai to the system of Tenny to provide uplink timing synchronization in a wireless communication system. The uplink timing synchronization may be provided via a specific message sent from the user equipment to a network access device, or may be calculated based upon data received at the network access device from the user equipment (Abstract, Cai). 

Regarding claim 11, Claim 11 comprises similar limitation as cited above in claim 1.
Tenny discloses a base station comprising: a receiver configured to receive an Uplink (UL) signal from a User Equipment (UE) configured with two or more UL component carriers (Col. 3, lines 40-42, Col. 17, lines 53-56), the UL signal received on a certain one of the two or more UL component carriers (Col. 4 lines 59-63, col. 8, 30-33): 
identify other UL component carriers of the UE for which the timing correction is valid, the identified UL component carriers referenced to a Downlink (DL) timing referenced used for the certain UL component carrier, or referenced to a DL timing reference that depends on the DL timing reference used for the certain UL component carrier (Col. 4, lines 59-63, Col. 8, lines 30-33, Col. 12, lines 20-41, Col. 15, lines 7-14, 42-44, see details cited above in claim 1);
send, via a transmitter of the base station, signaling to the UE indicating the timing correction and the identified UL component carriers (Col. 4, lines 59-63, Col. 8, lines 30-33, Col. 12, lines 20-41, Col. 15, lines 7-14, 42-44, See details cited in claim 1 explanation). 
Tenny discloses the mechanism of timing offset and making timing adjustment according to timing offset. However, Cai discloses detailed disclosure of arrival timing and calculation/evaluation unit performs the measuring as disclosed below in Cai.  Tenny does not disclose the following limitation.
In an analogous art, Cai discloses determine a timing correction for an UL transmission timing used by the UE for transmitting the UL signal (Paragraphs 0027, 0029, 0031 see details cited above in claim 1); the timing correction based on an arrival time measured for the UL signal (Paragraphs 0027, 0029, 0031 disclose the network access equipment 20 (shown in FIG. 1, details are cited above in claim 1).


Regarding claim 2, Tenny discloses wherein the determination for which of the UL component carriers the determined timing correction is valid is based on which downlink timing references are associated with respective ones of the UL component carriers used by the user equipment (Col. 2, lines 44-49, Col. 11, lines 60-65 disclose  downlink timing component 630 is configured to determine at least one downlink timing associated with at least one downlink carrier, whereas uplink timing component 640 is configured to ascertain an uplink timing associated with an uplink group of carriers based on at least one downlink timing and a timing offset associated with the uplink group of carriers. In an aspect, uplink timing component 640 is configured to determine the uplink timing by utilizing a different timing offset for each of a plurality of uplink group of carriers. Uplink timing component 640 may also be configured to determine the uplink timing by utilizing a different downlink timing for each of a plurality of uplink group of carriers). 

Regarding claim 3, Tenny discloses wherein the timing correction is determined to be valid for any of the UL component carriers used by the user equipment that have an associated downlink (DL) timing reference aligned with a DL timing reference associated with the selected UL component carrier (Col. 11, lines 60-65, Col. 12, lines 1-25 disclose the at least one downlink carrier is included in one of a plurality of downlink groups. Within such embodiment, uplink 
Regarding claim 4, Tenny discloses wherein the DL timing reference is a synchronization signal or reference signal of a DL component carrier used by the user equipment (Col. 12, lines 12-16 disclose the base station ascertains the plurality of uplink timings by identifying a subset of downlink groups that include an assigned carrier, wherein the plurality of uplink groups are respectively associated with the subset of downlink groups that include the assigned carrier. Also the downlink timing reference associated with the assigned carrier (one downlink component carrier) is a synchronization signal or reference signal of the assigned carrier, because such functionality was well-known and in wide use in wireless communication systems). 
Regarding claim 5, Tenny discloses wherein the timing correction is determined to be valid for any of the UL component carriers used by the user equipment that have an associated downlink (DL) timing reference with a defined offset relative to a DL timing reference associated with the selected uplink component carrier (Col. 12, lines 12-16 disclose the base station ascertains the plurality of uplink timings by identifying a subset of downlink groups that include an assigned carrier, wherein the plurality of uplink groups are respectively associated with the subset of downlink groups that include the assigned carrier. Tenny further describes that the base station ascertains  an uplink timing associated with an uplink group of carriers based on at least one 
Regarding claim 6, Tenny discloses wherein the downlink (DL) timing references are synchronization signals or reference signals on different DL component carriers used by the user equipment (Col. 13, lines 4-7 disclose the inter-group uplink timing is an uplink timing corresponding to a target downlink group, wherein the target downlink group is different than the messenger downlink group).
Regarding claim 7, Tenny discloses wherein the timing correction is determined to be valid for only the selected UL component carrier when the component carriers are time division duplex carriers with different downlink or uplink allocations across the TDD carriers (Col. 1, lines 62-67, Col. 2, lines 3-9 disclose time division duplex (TDD) carriers in which the forward and reverse link transmissions are on the same frequency region so that the reciprocity principle allows the estimation of the forward link channel from the reverse link channel. It is noted that the maintenance of such timing synchronization for user equipment (UE) includes having the UE receive an uplink/downlink offset from the network, which occasionally needs to be updated, indicating how it should align its uplink transmissions in relation to the received downlink timing).
Regarding claim 8, Tenny discloses wherein the information indicating for which of the UL component carriers the timing correction is valid is sent via Radio Resource 6 of 9Application Ser. No.: 17/001,721 Attorney Docket No. 1009-4166 / P029465US05 Control (RRC) signaling (Col. 11, lines 8-19 disclose a mapping of uplink groups could be established by explicit signaling (in higher layers such as the Radio Resource Control) at the time the UE 1s configured with particular carriers).
Regarding claim 9, Tenny discloses wherein the information indicating for which of the UL component carriers the timing correction is valid is signaled with Medium Access Control (MAC) control elements (Col. 11, lines 8-11 disclose the base station can opt to send only a single timing advance command per MAC element, but indicate which timing group the value is associated with). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jeong et al. (US 2008/0002660 A1) disclose the mechanism of maintaining uplink timing synchronization in a mobile communication system comprising a base station and a UE (Abstract).
Fan et al. (US 20100260136 A1) discloses the mechanism of building of random access preamble responses that are sent for preambles observed in different time and frequency resources and on different component carriers such that the bundled preamble response is sent on one component carrier. Each response may include an indication of the CC on which the preamble was received, the sequence, frequency and subframe index, a timing advance (TA) command and the UL grant.
Du et al. (US 20110267957 A1)  describes defining a timing gap is performed by the base station, sending to a UE a timing gap message for configuring the UE to impose the timing gap between the successful decoding of the transmission indication and the starting of an inactivity timer on a secondary component carrier (Paragraph 0016).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413